Citation Nr: 0738663	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-10 699 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for service-connected diabetes mellitus, based upon 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  He died on January [redacted], 2002.  The appellant is 
the surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which awarded 
entitlement to accrued benefits for type II diabetes mellitus 
and assigned a 20 percent disability rating from May 8, 2001 
to January [redacted], 2002.  The appellant expressed disagreement 
with the assigned disability rating and perfected a 
substantive appeal.

This matter was previously before the Board in November 2006, 
at which time it was remanded to the RO for additional 
development.  The case is now returned to the Board for 
appellate review.


FINDING OF FACT

From the effective date of service connection until his 
death, the veteran's diabetes mellitus was shown to require 
insulin and a restricted diet for management, without 
evidence of additional requirements of regulation of 
activities.


CONCLUSION OF LAW

The requirements for entitlement to an initial disability 
rating greater than 20 percent for diabetes mellitus, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 
1155, 5107, 5121, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1000, 4.7, 4.119 Diagnostic Code 7913 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The January 2003 rating decision of the RO awarded 
entitlement to accrued benefits for type II diabetes mellitus 
and assigned a 20 percent disability rating from May 8, 2001 
to January [redacted], 2002.  The issue of a higher initial rating 
for the now service-connected diabetes mellitus is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Pursuant to the November 2006 Remand of the Board, in 
November 2006 and March 2007, the appellant was notified of 
the evidence not of record that was necessary to substantiate 
her claim for an increased rating for diabetes mellitus based 
upon accrued benefits.  She was told what information that 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  There is no prejudiced due to the 
timing of this notice as the claim was readjudicated by way 
of an August 2007 supplemental statement of the case.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letter 
dated in November 2006.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thus, there is no prejudice as it pertains to the timing of 
the Dingess notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Increased disability rating for accrued benefits purposes

Claims for death pension, compensation, or dependency and 
indemnity compensation are deemed to include a claim for 
accrued benefits if supported by the facts of the case.  See 
38 U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C. § 5121(a) has been amended by repealing the 2-year 
limit on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  However, Congress specifically stated 
that this provision applies to deaths occurring on or after 
the date of enactment of the Act, or December 16, 2003.  In 
this case, because the veteran's death predates that date, 
this recent statutory amendment is not applicable to the 
instant appeal.

As noted above, in January 2003, the RO awarded entitlement 
to accrued benefits for type II diabetes mellitus and 
assigned a 20 percent disability rating from May 8, 2001 to 
January [redacted], 2002.  The appellant expressed disagreement with 
the assigned disability rating and is pursuing a claim for a 
higher disability rating, for purposes of accrued benefits.  
To prevail, the requirements for a higher disability rating 
for diabetes mellitus must be met.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2007).

From the effective date of service connection in May 8, 2001 
until the time of his death in January 2002, the veteran's 
service-connected diabetes mellitus was evaluated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913. Under this diagnostic code provision, a 20 percent 
disability rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

The appellant claims that the veteran's diabetes mellitus 
warranted a higher disability rating than 20 percent.  
However, based on a careful review of the record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.

Private medical records from C. C. Marchioli, M.D., dated 
from July 1997 to December 2001 show that the veteran was 
treated intermittently for symptoms associated with an islet 
tumor of the pancreas.

An initial treatment record from Dr. Marchioli dated in July 
1997, shows that the veteran had initially presented with a 
two month history of symptoms which included fatigue.  It was 
indicated that he had recently been diagnosed with islet cell 
tumor of the pancreas.  It was also indicated that he had a 
history of diabetes mellitus which had originally been 
diagnosed in 1985 wherein he had been placed on oral 
hypoglycemic agents for three years, followed by insulin for 
the subsequent nine years.  Dr. Marchioli also noted that the 
veteran worked as a vending machine mechanic and as an 
emergency medical technician.

A private medical record from Keystone Rural Health 
Consortia, Inc., dated in July 2001, shows that the veteran 
was said to have been a long standing patient for insulin 
dependent diabetes since 1992.

While the medical evidence of record clearly shows that the 
veteran had a long-standing history of insulin dependent 
diabetes mellitus, the evidence does not show that his 
diabetes mellitus had required regulation of activities, as 
is required for the next highest 40 percent disability rating 
under Diagnostic Code 7913.  As demonstrated by the medical 
evidence of record, at the time he was diagnosed with islet 
cell tumor of the pancreas in July 1997, he was being treated 
by insulin, but was able to work as a vending machine 
mechanic and as an emergency medical technician.  There is no 
evidence of restricted activity or other diabetic 
complications. 

While the Board recognizes that the veteran's subsequent 
symptoms and treatment associated with management of islet 
cell tumor of the pancreas resulted in progressive physical 
limitations for the veteran and required care with regard to 
daily living activities, there is no competent medical 
evidence of record that there were any such limitations as a 
result of his diabetes mellitus.  Accordingly, the RO 
properly assigned a 20 percent disability rating for the 
veteran diabetes mellitus for accrued purposes.

As this is an initial disability rating case, consideration 
has been given to "staged ratings" for the diabetes mellitus 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds  that, from the effective date of service 
connection in May 2001 until the date of his death in early 
2002, clinical findings have shown that the veteran met the 
criteria for a 20 percent rating, and no higher, for diabetes 
mellitus.

The Board observes that the appellant has submitted private 
medical evidence following the veteran's death.  This 
evidence cannot be considered since only the private medical 
evidence which was on file at the time of the veteran's death 
can be considered for accrued benefits purposes.  Even if 
such evidence was considered, none of the evidence shows that 
diabetes mellitus caused any regulation of activities (the 
criteria for the next higher rating of 40 percent).

The Board concludes that the preponderance of the evidence is 
against the appellant's claim for a disability rating in 
excess of 20 percent for the veteran's service-connected 
diabetes mellitus under Diagnostic Code 7913, for the purpose 
of accrued benefits.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial disability rating greater than 20 percent for 
service-connected diabetes mellitus, based upon accrued 
benefits, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


